Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                          Illinois Official Reports                           the accuracy and
                                                                              integrity of this
                                                                              document
                                  Appellate Court                             Date: 2021.04.08
                                                                              13:15:59 -05'00'



        Bailey v. Mercy Hospital & Medical Center, 2020 IL App (1st) 182702



Appellate Court       JILL M. BAILEY, Individually and as Independent Representative of
Caption               the Estate of Jill J. Milton-Hampton, Deceased, Plaintiff-Appellant, v.
                      MERCY HOSPITAL AND MEDICAL CENTER, an Illinois
                      Corporation; SCOTT A. HEINRICH, M.D.; BRETT M. JONES,
                      M.D.; AMIT ARWINDEKAR, M.D.; HELENE CONNOLLY, M.D.;
                      TARA ANDERSON; and EMERGENCY MEDICINE PHYSICIANS
                      OF CHICAGO, LLC, Defendants-Appellees.



District & No.        First District, Sixth Division
                      No. 1-18-2702



Filed                 September 30, 2020
Rehearing denied      November 9, 2020



Decision Under        Appeal from the Circuit Court of Cook County, No. 2013-L-8501; the
Review                Hon. Thomas V. Lyons II, Judge, presiding.



Judgment              Affirmed in part and reversed and remanded in part.


Counsel on            Vivian Tarver-Varnado, of AMB Law Group, LLC, and Robert Allen
Appeal                Strelecky, both of Chicago, for appellant.

                      Patricia S. Kocour, Catherine Basque Weiler, and Elizabeth Bruer, of
                      Swanson Martin & Bell, LLP, of Chicago, for appellees Mercy
                      Hospital & Medical Center and Tara Anderson.
                               Michael T. Walsh and Nicholas J. Alsaka, of Kitch, Drutchas, Wagner,
                               Valittuti & Sherbrook, of Chicago, for other appellees.



     Panel                     JUSTICE CONNORS delivered the judgment of the court, with
                               opinion.
                               Justices Cunningham and Harris concurred in the judgment and
                               opinion.


                                               OPINION

¶1        Plaintiff, Jill M. Bailey, independent administrator of the estate of Jill M. Milton-Hampton,
      deceased, appeals the jury’s verdict that found against plaintiff and for defendants Mercy
      Hospital and Medical Center (Mercy); Scott A. Heinrich, M.D.; Brett M. Jones, M.D.; Amit
      Arwindekar, M.D.; Helene Connolly, M.D.; Tara Anderson, RN; and Emergency Medicine
      Physicians of Chicago, LLC (EMP).
¶2        On appeal, plaintiff contends the trial court deprived her of a right to a fair trial when it
      denied her requests to give Illinois Pattern Jury Instructions, Civil, No. 105.07.01 (2011)
      (hereinafter IPI Civil No. 105.07.01), which is the instruction on informed consent, and IPI
      Civil (2011) No. 5.01, which is the instruction on missing evidence. She argues the trial court
      abused its discretion and denied her a fair trial when it denied her request to give a nonpattern
      jury instruction on the loss of chance doctrine. She claims she was denied a fair trial when the
      court permitted Dr. Arthur Reingold, who was unqualified, to testify and allowed defendant
      Mercy’s expert, Dr. Gary Schaer, to testify about a demonstrative exhibit that was unsupported
      and misleading. Plaintiff lastly asserts that the jury’s verdict was against the manifest weight
      of the evidence.
¶3        The trial court erred when it refused to give IPI Civil No. 105.07.01 and a nonpattern jury
      instruction on the loss of chance doctrine. The trial court did not err when it refused to give IPI
      Civil No. 5.01, permitted defendants’ expert, Dr. Arthur Reingold, to testify, and allowed
      defendants’ expert to testify about a demonstrative exhibit.

¶4                                       I. BACKGROUND
¶5        This is a medical malpractice case involving Jill M. Milton-Hampton (Jill) who died on
      March 18, 2012, after she sought treatment in the emergency department at Mercy during the
      evenings of March 16, 2012, and March 17, 2012. Plaintiff filed a civil complaint against
      certain physicians and nurses who cared for Jill when she was in the emergency department at
      Mercy. Plaintiff asserted claims for medical negligence and wrongful death, alleging that
      defendants failed to timely diagnose and treat her for sepsis or toxic shock syndrome. Some
      physicians and nurses who were originally involved in the litigation were voluntarily dismissed
      before trial. Plaintiff proceeded at trial against Heinrich, Jones, Arwindekar, Connolly,
      Anderson, Mercy, and EMP. Plaintiff’s theory against Mercy was that the physicians—
      Heinrich, Jones, Arwindekar, and Connolly—were apparent agents of Mercy and that one of
      the nurses involved in her care—Anderson—was an agent of Mercy. Plaintiff’s theory against

                                                   -2-
       EMP was that the physicians were agents of EMP. The jury returned a verdict in favor of all
       defendants and against plaintiff.

¶6                                       A. Defendants and Litigation
¶7          Defendants Heinrich, Jones, Connolly, and Arwindekar were the physicians who cared for
       Jill in the emergency room. They were employees of EMP, which had a contract with Mercy
       to provide emergency medicine services. Anderson was an employee of Mercy and was Jill’s
       nurse during Jill’s second visit to the emergency room.
¶8          At trial, the parties disputed Jill’s cause of death. Plaintiff’s theory was that Jill died of
       toxic shock syndrome and sepsis caused by a retained tampon, which could have been treated
       with antibiotics. Defendants’ theory was that Jill died of acute viral myocarditis, which could
       not be treated with antibiotics. Each party presented experts supporting its respective theory.
¶9          Heinrich, Jones, Connolly, and Arwindekar testified about their roles in the case. Each
       physician testified that he or she complied with the standard of care. Each physician also
       testified that Jill did not have sepsis or toxic shock syndrome. The facts below about Jill’s visits
       at Mercy are taken from the testimonies of the treaters who cared for Jill at Mercy.

¶ 10                                 B. Mercy’s Emergency Room
¶ 11       In March 2012, when a patient arrived at the emergency department at Mercy, the patient
       would first inform the person at the registration desk of her chief complaint. If the complaint
       was anything other than chest pain, a triage nurse would evaluate the patient, which would
       include taking vitals and determining the patient’s acuity level, or “ESI classification.” The
       ESI classification system used a scale from one to five, with a level one being used for patients
       with the most urgent needs. The triage area was staffed by nurses. During certain times of the
       day, a “physician in triage” would work with the triage nurses to expedite the process. The
       physician in triage initiated certain tests and took care of the patients who had minor
       complaints. The physician in triage did not see every patient and did not diagnose patients. The
       physician in the main emergency department performed the comprehensive physical
       examination on the patient.

¶ 12                               C. First Visit to the Emergency Room
¶ 13        Jill, who was a 42-year-old woman, first arrived in the emergency department at Mercy at
       about 6:45 p.m. on March 16, 2012. She was evaluated by a triage nurse and complained of
       abdominal pain, nausea, vomiting, and diarrhea. She had experienced the abdominal pain for
       the last four days, and she had recently recovered from experiencing flu-like symptoms,
       including sore throat, chills, and fevers. The triage nurse noted that Jill had tachycardia, or an
       elevated heart rate, but did not have a fever and her respiratory rate was normal. The physician
       in triage ordered a comprehensive metabolic panel (CMP), a pregnancy test, and a urinalysis.
       After the initial assessment by the triage nurse, Jill waited in the waiting room. Around 11
       p.m., Jill was sent back to the main emergency department, where she was seen by Heinrich.
¶ 14        Heinrich performed a physical evaluation on Jill, who complained of nausea, vomiting,
       diarrhea, and abdominal pain. Jill did not have a fever, chest pain, or shortness of breath. Her
       heart rate was elevated at 124. The normal resting heart rate for a woman Jill’s age was between
       60 and 100. Her systolic blood pressure was 96. The normal range was 90 to 140. Her skin was


                                                    -3-
       warm and dry, which meant she was not perfusing. Jill had no neurological deficits, and there
       was nothing unusual with her face, scalp, neck, eyes, ear, nose, or throat.
¶ 15        The CMP results showed that Jill’s glucose and liver function were normal. Her blood urea
       nitrogen, glomerular filtration rate, and creatine, which assess kidney function, were also
       normal. Jill’s sodium and chloride levels were a little low but were consistent with a patient
       who was dehydrated. Heinrich ordered a hemoglobin and hematocrit test to evaluate Jill’s
       blood count and determine if she was anemic. The results showed that Jill’s hemoglobin was
       low at 7.5L, which could be a result of chronic anemia, as she was currently menstruating and
       had a history of heavy periods. According to Mercy’s parameters, a normal hemoglobin level
       for Jill would have been 12 to 15 mg/dl.
¶ 16        Heinrich ordered three bags of intravenous fluids to help with Jill’s dehydration. He also
       ordered medicine for her nausea, epigastric discomfort, and pain. At about 3:40 a.m., Heinrich
       evaluated Jill and prepared a note to transfer her care to Jones. He indicated in his note that Jill
       still complained of nausea but was starting to feel better. He also noted that Jill’s blood count
       was low, which was likely due to menstruation. At that time, Heinrich did not have a definitive
       diagnosis but believed Jill had gastroenteritis, or a stomach flu most commonly caused by a
       virus. He saw a patient with gastroenteritis during every shift. His conclusion that Jill had
       gastroenteritis was based on his physical examination, the results of the CMP, Jill’s symptoms,
       and the fact that she had started to feel better after receiving the fluids. Jill did not have a fever
       or rash, which, according to Heinrich, were cardinal signs of toxic shock syndrome. Heinrich
       did not think Jill had toxic shock syndrome that led to bacterial sepsis or shock.
¶ 17        At about 3:30 a.m. on March 17, 2012, Heinrich transferred Jill’s care to Jones. During the
       transfer of care process, Heinrich and Jones discussed Jill’s history, the tests that had been
       ordered, and the “running diagnosis” of gastroenteritis. Jones reviewed Heinrich’s notes, which
       indicated that Jill had responded to the fluids and medicine. When Jones took over Jill’s care,
       she was receiving her third bag of fluids. Jones’s plan was to continue the treatment to see how
       Jill responded. The urinalysis results, which returned when Jones was caring for Jill, were
       negative for a urinary tract infection and showed no signs of dehydration. Her respiratory rate
       was high at times, and her hemoglobin was low, which was consistent with chronic anemia.
       Her chloride was a little bit low, which was consistent with having symptoms of diarrhea and
       vomiting. After Jill received the fluids, her elevated heart rate improved, and she told Jones
       she felt better. Based on Jill’s lab results and response to fluids, Jones believed that Jill had
       viral gastroenteritis.
¶ 18        Jones evaluated Jill around 6 a.m. He recommended that Jill be admitted to the hospital for
       observation and further testing because he needed more information and was concerned Jill
       could have something else. Jill declined admission. Jones’s discharge note stated:
                    “I did see and evaluate the patient. She continues to be nauseated. I recommended
                further observation and admission, especially given her persistent nausea, persistent
                tachycardia, abnormal laboratory studies, however, the patient declines this and would
                really like to go home. [S]he, does demonstrate decisional capacity. *** She agrees to
                return to the ER for worsening symptoms, severe pain, or for any other concerns. Her
                partner is with her, appears to be reliable and will bring her back for worsening pain.”
¶ 19        Jones testified about the conversation he had with Jill before she left the hospital. Jill’s ex-
       husband and Jill’s nurse, Mary Kotan, were present for the conversation. Jones testified that
       he outlined the risks of Jill leaving, including that he was concerned she had gastroenteritis

                                                     -4-
       and an elevated heart rate. He explained that there was something else going on that they
       needed to figure out and there were “multiple possibilities that this could be[,] many of which
       are very, very serious.” Jones told Jill that he wanted her to return to the hospital if she
       experienced worsening symptoms.
¶ 20        Jones also testified about his concerns about Jill’s condition when she left the hospital.
       Jones was concerned that Jill’s hemoglobin level was 7.5 mg/dl, but he believed it was a result
       of chronic anemia. He testified that “I think that’s what it was, but with one value and no prior
       values, I don’t know what to make out of that. Could she have heavy bleeding, internal
       bleeding, [gastrointestinal (GI)] bleeding? It is possible. So that was concerning to me.” Jones
       did not take any steps to determine why Jill’s hemoglobin was low.
¶ 21        Jones was also concerned that Jill had persistent tachycardia, or an elevated heart rate,
       when she left. He would have expected her heart rate to return to normal after she received
       three liters of fluid. He testified that persistent tachycardia “throws up red flags for any
       emergency physician,” such as pulmonary embolism, a blood clot in the lungs, gastrointestinal
       bleeding, or an infection. Jones also testified that sepsis was one of the “main possibilities” he
       was concerned about with Jill. He did not order tests with respect to determining whether she
       had a pulmonary embolism or sepsis. He never told Jill that he was concerned about a blood
       clot in her lungs, gastrointestinal bleeding, or sepsis, and he did not document these concerns
       in the record. He testified that these conditions could be life-threatening and could not recall
       whether he told Jill that she had a life-threatening condition. During the time Jones cared for
       Jill, he did not order any tests.

¶ 22                              D. Second Visit to the Emergency Room
¶ 23       When Heinrich returned to Mercy on March 17, 2012, he reviewed Jill’s chart and learned
       that she had refused admission. Heinrich called Jill and spoke with her ex-husband, who told
       Heinrich that Jill was not doing better and was returning to the emergency room. Heinrich
       called Connolly, who was the triage physician in the emergency department, and informed her
       that Jill had previously been in the emergency department with abdominal pain and was
       returning with symptoms of nausea, vomiting, and diarrhea. He advised Connolly that she
       should order a computed tomography (CT) scan of the abdomen.
¶ 24       Jill arrived at the emergency department at 5:49 p.m. on March 17, 2012. When Connolly
       saw Jill’s name appear in the system, she ordered a CT of the abdomen, a complete blood count
       (CBC), and a CMP. She did not order a chest X-ray or electrocardiogram (EKG). Connolly did
       not evaluate Jill, participate in her triage, or review her records. Jill complained to the triage
       nurse that she had a cough, vomiting, diarrhea, shortness of breath, and chest pain. The record
       regarding Jill’s complaint in triage stated: “Seen in Mercy ER. Released at 6:00 a.m. Cough,
       vomiting, diarrhea, shortness of breath, chest pain.” Jill rated her abdominal pain a 10 out of
       10, which was the worst possible pain, and her chest pain an 8 out of 10. Jill’s heart rate was
       116. Her blood pressure was 90 over 53, which was low for diastolic blood pressure. Her
       respiratory rate was 20, and her skin was warm and dry. The triage nurse testified that Jill did
       not have an imminent cardiac need and that she rated Jill’s ESI classification, or acuity level,
       a three out of five, which meant she believed Jill could wait in the waiting room for an open
       bed and Jill’s condition was not likely to deteriorate. Connolly, as the physician in triage, never
       received a call about any concerns with Jill and did not request that Jill be sent back to the
       main room. Jill did not go back to the main emergency department until about four hours later.

                                                    -5-
       Connolly agreed that, if Jones suspected Jill had sepsis or a gastrointestinal bleed, it would
       have been inappropriate for her to wait in the waiting room for four hours.
¶ 25        At about 9:43 p.m. on March 17, 2012, Tara Anderson, who was Jill’s primary emergency
       room nurse, took an initial assessment on Jill in the main emergency department. Anderson
       indicated in her initial assessment note that Jill was alert and oriented and had symptoms of
       vomiting and cramping. Her skin, which was warm and dry, and respiratory patten were
       normal. Jill did not complain of chest pain or shortness of breath. Anderson testified that she
       had no reason to believe that she did not do her job and act as a nurse and advocate for Jill.
       Anderson’s role as a nurse was to carry out a physician’s orders.
¶ 26        Marco Rodriguez, an emergency medicine resident, and Arwindekar, an attending
       physician, cared for Jill when she was in the main emergency room. A few minutes after
       Anderson’s evaluation, Rodriguez performed a history and physical evaluation on Jill, who
       complained of nausea, vomiting, and diarrhea. She did not have a fever, chest pain, or shortness
       of breath. According to Rodriguez, pain with urination and blood in the urine could be signs
       of an infection, and Jill did not have these symptoms. Jill did not have a rash, and her skin was
       warm and dry. She was tachycardic but did not have any other abnormalities with respect to
       her heart. Her respiratory rate was normal, and she was alert and oriented. Jill’s white blood
       cell count was 12.2, which, according to Arwindekar, was very minimally elevated and could
       be caused by stress, including traumatic injury, infection, or dehydration. The neutrophils in
       Jill’s white blood count were not elevated, suggesting that she did not have an acute infection.
       Jill’s hemoglobin level was 7.2, which had dropped a small amount from the first visit and was
       consistent with chronic anemia.
¶ 27        At 10:03 p.m., Rodriguez ordered intravenous fluids and medicine for nausea and for pain.
       He ordered a chest X-ray for her cough. At 12:07 a.m. on March 18, 2012, Rodriguez re-
       examined Jill, stating in his note that her pain and nausea improved and her condition was
       stable. Based on Rodriguez’s physical examination and Jill’s history, Rodriquez suspected Jill
       had a virus and did not suspect that she had sepsis. Rodriguez was unaware that Jones had been
       concerned that Jill could have had sepsis or a pulmonary embolism. If he had been aware, his
       care and treatment for Jill would not have changed. Rodriguez left his shift around midnight
       and transferred Jill’s care to his attending physician, Arwindekar.
¶ 28        At about 12:54 a.m. on March 18, 2012, Jill had a CT scan for “abdominal pain,” and the
       report indicated that her clinical indication for the test was “persistent abdominal pain,
       shortness of breath and vomiting.” The results of the CT scan showed no signs of abdominal
       bleeding but indicated there was a “heterogenous density” in the vagina area, “which should
       be correlated clinically.” According to Arwindekar, the “heterogenous density” noted in the
       CT report indicated Jill had blood clots, not a tampon, as blood clots would be consistent with
       a woman who is menstruating. He did not take any measures to determine whether there was
       a tampon present in Jill.
¶ 29        At 1:59 a.m., Anderson documented that Jill’s pulse, blood pressure, temperature, and
       respiratory rate were normal. Around 2:37 a.m., Arwindekar placed an order to transfer Jill to
       the observation unit, a floor outside of the intensive care unit for patients expected to be
       discharged within 24 to 48 hours. At this time, Jill’s tachycardia, or elevated heart rate, had
       improved, her vital signs were normal, her condition was stable, and she did not have a fever.
       She was still nauseous and continued to have diarrhea. Based on Jill’s response to fluids and


                                                   -6-
       vital signs, Arwindekar believed Jill’s condition was consistent with viral gastroenteritis.
       During the time Arwindekar cared for Jill, she was never pain-free.
¶ 30        At 4:30 a.m., Jill was transferred to the observation unit in stable condition with normal
       vital signs. Dr. Shanu Gupta, the hospitalist who cared for Jill in the observation unit,
       concluded that Jill had gastroenteritis. At about 5:50 a.m., Jill went into cardiopulmonary arrest
       and received antibiotics. Jill was intubated, and the health care providers engaged in
       “aggressive efforts” to resuscitate her. Jill was resuscitated, after which she was transferred to
       the intensive care unit where she continued to suffer cardiopulmonary arrest and “coded” eight
       times. Jill died at 11:30 a.m.
¶ 31        At some point when Jill was in the intensive care unit, a hematologist, Dr. Subramanian,
       was called to consult with the physicians caring for Jill. Subramanian noted in the record that
       Jill’s code was due to “peripheral smear most compatible with DIC [disseminated intravascular
       coagulation] due to sepsis and shock.” Subramanian did not testify at trial. During the same
       time when Jill was coding, Dr. Deepa Dharanipragada ordered blood cultures to be drawn.
       Dharanipragada did not testify at trial. The record does not contain any report on the blood
       cultures, and as explained below, according to one of defendants’ experts, the medical records
       showed the order was “discontinued,” meaning it was not completed.
¶ 32        Cook County medical examiner Lauren M. Woertz prepared a report of postmortem
       examination. Woertz’s report indicated that Jill had intravascular access catheters in the left
       side of her neck and anterior aspect of her right wrist, drainage tubes from the right and left
       sides of her chest, a central line in the left groin, and orogastric and endotracheal tubes from
       the oral cavity. Woertz’s report listed 11 different conditions under the category “diagnoses,”
       including myocarditis and methicillin-resistant staphylococcus aureus (MRSA) sepsis.
       Woertz’s report indicated that the blood samples were submitted for analysis, and the
       toxicology blood cultures showed that MRSA was present in Jill’s blood. According to
       Woertz’s report, Jill’s cause of death was due to myocarditis resulting from sepsis. James
       Bryant performed a second autopsy at the request of Jill’s family. He concluded that Jill’s
       cause of death was acute and chronic congestive heart failure due to dilated cardiomyopathy.
       Bryant’s report did not indicate that Jill had myocarditis or sepsis. Woertz and Bryant did not
       testify at trial.
¶ 33        Plaintiff’s counsel asked Heinrich whether he knew why the billing records showed that
       Mercy billed Jill’s health insurance, Aetna Insurance, for “septicemia, shock, and sepsis”;
       Heinrich responded that he did not know, as he did not do billing. The record contained
       Mercy’s claim to Aetna Health, Inc., which listed numerous “diagnose codes,” including
       “septicemia NOS,” “shock NOS,” and “sepsis NOS.”

¶ 34                                         E. Plaintiff’s Case
¶ 35       As previously discussed, plaintiff’s theory was that Jill died of bacterial sepsis caused by
       toxic shock syndrome due to a retained tampon. The experts testified about sepsis and toxic
       shock syndrome. Sepsis is a body’s response to an untreated infection and causes systemic
       inflammation, an elevated heart rate, damage to organs, and pain. MRSA is a common
       pathogen that can cause toxic shock syndrome. MRSA can be caused from tampon use.
¶ 36       Plaintiff argued that the “heterogenous density” in the CT report was a tampon, which was
       the source of Jill’s infection, and that Woertz’s report indicating that MSRA grew from the
       postmortem toxicology blood sample supported her theory that Jill had a bacterial infection

                                                   -7-
       leading to sepsis. Plaintiff argued Jill would have survived had the physicians timely
       administered antibiotics.

¶ 37                                         F. Plaintiff’s Experts
¶ 38        Dr. Michael D’Ambrosio, an emergency medicine physician, testified that Jill’s cause of
       death was untreated sepsis. When Jill initially presented to the emergency department, her
       symptoms were consistent with viral gastroenteritis. However, after she received the first or
       second liter of fluids, her symptoms should have improved. Because her symptoms did not
       improve, Heinrich and Jones should have suspected that she had an infection and should have
       ordered additional testing and done a “sepsis workup” to look for sepsis, which would include
       a lactic acid test, blood and urine cultures, a CT scan, an EKG, and chest X-ray. They violated
       the standard of care when they did not do so.
¶ 39        D’Ambrosio testified that, with respect to Arwindekar, he should have taken note that the
       CT results showed fluid in her lungs, as that could indicate an infection. He testified that the
       standard of care required admitting Jill to a higher level of intensive care unit rather than the
       observation unit. He deviated from the standard of care when he did not order a sepsis workup.
       With respect to Connolly, when Jill returned to the emergency room with the same symptoms
       from her first visit as well as with chest pain and shortness of breath, Connolly should have
       brought Jill back to the main emergency room and ordered additional testing, including tests
       to look for sepsis. She should have ordered a chest X-ray and EKG, if the triage nurse had not
       already done so. Connolly deviated from the standard of care when she did not do so.
¶ 40        Ambrosio testified about the standard of care required for Jones with respect to his
       conversation with Jill before she left the hospital. When a patient wants to leave the hospital,
       the physician must inform the patient of his concerns about the patient leaving the hospital.
       The physician must do the necessary tests so that the patient has complete information about
       her decision to leave the hospital. He testified that, “[t]o have informed consent, you have to
       have done the necessary tests, if the patient gave you sufficient time to do them, to give them
       a good decision to make.” Jones did not complete the necessary tests to give Jill adequate
       information. Had Jones completed the necessary testing, he could have informed Jill of his
       concerns. Jones should have told Jill that she had a blood infection and required antibiotics and
       that she could die if she left the hospital before she received treatment. He testified that sepsis
       “kills people” and the antibiotics treatment is “very time sensitive.”
¶ 41        Dr. Michael Noto, a specialist in pulmonary critical care and infectious disease medicine,
       testified that Jill had toxic shock syndrome that led to bacterial sepsis. Sepsis can present with
       a history of fever, sore throat, congestion, nausea, abdominal pain, vomiting, and diarrhea. The
       patient has a better outcome if sepsis is treated early with antibiotics. Because the physicians
       did not diagnose her with sepsis or administer early treatment of antibiotics, Jill’s risk of dying
       increased.
¶ 42        Noto further testified that, when Jill presented to the emergency room on March 16, 2012,
       she met the criteria for sepsis. Her history of symptoms that had resolved before she presented
       to the emergency room, including fevers, sore throat, abdominal pain, and vomiting, supported
       Noto’s opinion that she had an infection. He testified that a fever is “very common” with toxic
       shock syndrome and that the presence of a rash can be helpful in the diagnosis. The fact that
       Jill did not have a documented fever or rash did not exclude a diagnosis of toxic shock
       syndrome, as a fever and rash could have been present at the onset of the illness before she

                                                    -8-
       came to the hospital. The results of Jill’s chest X-ray, which were available at 1 a.m. on March
       18, 2012, were consistent with Jill having sepsis. During Jill’s second visit, her white blood
       cell count was “abnormally high” and increased during the course of her condition, suggesting
       her body was responding to an infection. Noto testified that a tampon caused Jill’s infection,
       which was identified as the “heterogeneous density” in the CT report. Noto testified that the
       MRSA finding from the postmortem blood sample in Woertz’s report was unlikely a
       contaminant. He acknowledged that there was no specific source of a bacterial infection other
       than the MRSA finding from Woertz’s blood sample.
¶ 43        Dr. Harry Jacob, an internal medicine physician specializing in hematology and oncology,
       testified that Jill died from sepsis and toxic shock syndrome. He testified that her history of
       symptoms several days before she came into the hospital, including vomiting, chills, fever, and
       abdominal pain, were consistent with a patient who had ongoing worsening sepsis. When Jill
       presented to the emergency room, she had an elevated heart rate, which was one of the major
       signs of a patient who had shock due to sepsis. She also had low blood pressure, nausea,
       vomiting, and abdominal pain, which were also symptoms consistent with toxic shock
       syndrome. Jill’s elevated white blood count, fluid identified in the CT report, and heterogenous
       density finding in the CT report, which he identified as a tampon and the site of infection,
       supported his opinion that she had toxic shock and sepsis. The physicians should have
       considered toxic shock syndrome because Jill was menstruating and toxic shock can be caused
       by bacteria from a tampon. Jill would have survived if she received the proper course of
       treatment for sepsis.
¶ 44        Dr. Michael C. Fishbein, a pathologist, testified that Jill died of multiorgan failure due to
       shock from sepsis, which was caused by bacterial MRSA. He concluded that Jill’s clinical
       course of her condition was consistent with bacterial sepsis. His opinion was based on the
       presence of a tampon identified as the heterogenous density in the CT report, which was the
       source of the infection, and the MRSA finding from Woertz’s autopsy report. He testified
       MRSA is not a common postmortem contaminant and the MRSA finding from Woertz’s
       postmortem toxicology blood sample was a true, positive culture. He agreed that the autopsies
       did not show there was any bacteria in Jill’s body other than the MRSA blood culture. He
       acknowledged that, if there was no positive MRSA blood culture and the heterogenous density
       was not a tampon, he did not know the source of infection and would not be able to conclude
       that Jill had bacterial sepsis.
¶ 45        Dr. Hilton Hudson, a cardiothoracic surgeon, testified that Jill died of sepsis. Jill’s history
       of fever before she presented to the hospital and her symptoms in the hospital of chest pain,
       abdominal pain, nausea, and an elevated heart rate were consistent with sepsis. If Jill had been
       treated with antibiotics and been taken to the intensive care unit earlier, she would have
       survived. He testified that hospital-acquired MRSA was a common problem, as MRSA can
       enter the body when tubes and catheters are inserted. Woertz’s autopsy report concluded that
       Jill died of myocarditis secondary to sepsis. Her conclusion was based on the MRSA culture
       performed after she died. Hudson acknowledged that the second autopsy performed by Bryant
       concluded that Jill died of cardiomyopathy, which can be a form of myocarditis, and that there
       was no reference in his report to sepsis.
¶ 46        Dr. Rolf Gobien, a diagnostic radiologist, testified that the CT images showed Jill had a
       tampon in her vagina. He acknowledged that autopsies did not mention the presence of a
       tampon.

                                                    -9-
¶ 47       With respect to Anderson and the nurses involved in Jill’s care, Gerald Craig Felty, a
       registered nurse for 24 years, testified for plaintiff. He testified that Anderson should have
       performed an EKG, placed her on a cardiac monitor, and recorded certain vital sign readings
       during her care of Jill. From 2 a.m. to 4:31 a.m., on March 18, 2012, Anderson did not record
       certain measurements in Jill’s record, including pulse, respiratory rate, and lung status, and she
       deviated from the standard of care when she did not do so. He opined that Anderson did not
       take measures to advocate on behalf of Jill.

¶ 48                                      G. Defendants’ Case
¶ 49       As previously discussed, defendants’ theory was that Jill died of acute myocarditis.
       Defendants argued that there was no evidence of bacterial infection found on the autopsy
       reports and there was no identified infection site. Defendants contended that Woertz’s MRSA
       finding from the postmortem blood sample was a contaminant that was introduced in Jill when
       she was coding and various lines were inserted. They argued that the “heterogenous density”
       indicated on the CT report was not a tampon. Defendants’ experts testified that each health
       care provider met the standard of care and that Jill did not have sepsis or toxic shock syndrome.

¶ 50                                       H. Defendants’ Experts
¶ 51        Dr. Edward Ward, an emergency room physician, testified that it was his opinion that all
       the emergency medicine physicians complied with the standard of care. Jill died of myocarditis
       and she did not have sepsis or toxic shock syndrome. Jones complied with the standard of care
       with respect to his discussion with Jill before she left the hospital against his recommendation.
¶ 52        Ward testified that Heinrich’s history and physical on Jill was complete and thorough and
       that he ordered all necessary tests and provided appropriate care. Heinrich’s conclusion that
       Jill had viral gastroenteritis was “completely within the standard of care.” Viral gastroenteritis
       was an “extraordinarily common” chief complaint, and the treatment includes evaluation,
       hydration, and following the patient over time.
¶ 53        Ward testified that the record did not show that Jones informed Jill that she had a life-
       threatening condition. He also testified that, based on the medical record, it did not appear that
       Jill had a life-threatening condition when she left the hospital. If Jones had suspected Jill had
       a pulmonary embolus, GI bleeding, sepsis, or any life-threatening condition, he should have
       explained his concerns and offered further testing. If Jones suspected that Jill had a life-
       threatening condition, then the standard of care would have required him to explain his
       concerns and offer further treatment. Jill left the hospital early, so Jones did not have the
       opportunity to do further testing. There was no evidence to support that Jones should have
       performed tests for sepsis, and she did not have symptoms consistent with toxic shock
       syndrome, including a documented fever, rash, or an infection site for bacteria. Ward testified
       that there were “a variety of different things that something could be at discharge” and that the
       standard of care did not require him “to go through each and every individual thing that may
       or may not be present.”
¶ 54        Ward also testified that Connolly did not deviate from the standard of care as the physician
       in triage. Based on his review of Mercy’s triage system and the responsibilities of the physician
       in triage, Connolly did not have to see Jill, as her time was divided between several areas. Her
       main role was to place orders on patients arriving in the emergency department to obtain
       information and expedite testing for the clinicians in the main emergency department.

                                                   - 10 -
       Connolly appropriately ordered a CT scan, CMP, and CBC. It was appropriate for Connolly to
       rely on the triage nurse’s assessment. Connolly was not notified of any issues relating to Jill
       when Jill was in the waiting room. If an EKG had been performed on Jill in triage or the waiting
       room, it would have shown Jill had an elevated heart rate, which was a finding that was already
       known at that point. There was no evidence in the record that Jill deteriorated in the waiting
       room.
¶ 55        Ward testified that, at 10 p.m. on March 17, 2012, Arwindekar, as the attending physician,
       became responsible for Rodriguez’s care of Jill. Rodriguez did not do anything wrong with Jill
       when Arwindekar was supervising him. There was nothing on the CT scan suggesting Jill had
       a life-threatening condition. The CT report’s finding that there was “heterogenous density”
       that should be correlated clinically did not require Arwindekar to perform a vaginal exam on
       Jill and would have been “highly unusual,” as she had gastroenteritis. Arwindekar’s history
       and physical exam and opinion that she had a viral illness met the standard of care.
       Arwindekar’s decision to admit Jill to the hospital met the standard of care, and he was not
       required to transfer Jill to another section in the intensive care unit other than the observation
       unit.
¶ 56        Dr. Daniel Courtney, an emergency medicine physician, testified that the emergency
       medicine physicians who cared for Jill met the standard of care. Jill’s underlying condition was
       viral gastroenteritis, a condition that gets better over time through the body’s own immune
       process and should not be treated with antibiotics. The standard of care did not require the
       physicians to order antibiotics to treat a viral illness. Based on the record, there was nothing
       about Jill’s condition that suggested she might have a condition that would cause an imminent
       death. He opined that Jill did not have toxic shock syndrome because she did not meet the CDC
       criteria for the syndrome. She did not have symptoms consistent with toxic shock syndrome,
       including a rash, fever, multiorgan failure, or hypotension.
¶ 57        It was Courtney’s opinion that Jones met the standard of care with respect to his
       communication with Jill when she left the hospital against his recommendation. Asked if Jones
       was required to tell Jill she had a life-threatening condition, Courtney responded, “I don’t think
       he thought that she had a life-threatening condition or knew or had any way to know that she
       had a life[-]threatening condition, so I would not say that he was required to say that to her.”
       Based on his review of the records and laboratory findings, it was his opinion that Jill did not
       have a knowable life-threatening condition when she left the hospital. The record did not show
       evidence that Jones should have suspected that Jill had pulmonary embolism, a GI bleed, or
       sepsis. If Jones had suspected that Jill had a pulmonary embolism, GI bleed, or a life-
       threatening condition, the standard of care would have required him to tell Jill about these
       concerns before she left the hospital. There were no additional tests that Jones should have
       ordered before he spoke with Jill about leaving the hospital.
¶ 58        Dr. Robert Citronberg, a specialist in infectious disease, testified that Jill died of fulminant
       viral myocarditis, which meant “it came very quickly” and nothing could have been done to
       prevent her death. A virus can cause gastrointestinal symptoms. Jill did not have toxic shock
       syndrome because she did not have symptoms consistent with this condition, including a
       notable skin rash, low blood pressure, or high fever. There was no evidence in the record that
       Jill had a bacterial infection or sepsis. If she had bacterial sepsis, there would have been
       evidence of bacteria in one of her organs, which neither autopsy report identified. Before Jill


                                                    - 11 -
       coded, her white blood count did not indicate a patient who had systemic bacterial infection,
       and her kidneys were functioning properly.
¶ 59       Citronberg testified that Woertz’s autopsy report indicated that she died of myocarditis due
       to sepsis, which was based on the MRSA that grew out of the postmortem blood sample. Jill
       experienced nine different codes, and as such, bacteria could have been introduced to the
       surface of Jill’s skin during these codes. It is uncommon for a patient with toxic shock
       syndrome to have bacteria in her blood. If Jill had MRSA in her blood when she was alive, that
       finding would argue against the theory that she had toxic shock syndrome, as MSRA only
       shows up in the bloodstream in about 5% of the patients with staphylococcal toxic shock
       syndrome.
¶ 60       Dr. Gary Schaer, an interventional cardiologist, testified that Jill had a severe viral infection
       that caused nausea, vomiting, and diarrhea, which ultimately caused her to die of very rare
       fulminant myocarditis, meaning that it was progressive and injured her heart acutely. There
       was nothing about Jill’s presentation in the emergency department that would have suggested
       that she had an imminent cardiac emergency or viral myocarditis. There was also nothing to
       suggest that she had a severe bacterial infection because her white blood count analysis did not
       suggest she had an infection circulating in her bloodstream. There was nothing Jill’s healthcare
       providers could have done to prevent her death.
¶ 61       Dr. Gregory M. Lewis, a cardiologist, testified that Jill died from a fulminant viral
       myocarditis. The autopsy reports showed no source of an infection or evidence that Jill’s
       organs were damaged to raise the suspicion that she had a bacterial infection. The MRSA
       finding from Woertz’s examination was most likely a contaminant that entered Jill’s body
       when she was coding and experiencing various interventions. There was nothing the health
       care providers did or failed to do that contributed to her death.
¶ 62       Dr. Scott Denton, a forensic pathologist, testified that, based on his review of the
       microscope slides and autopsy reports, Jill died of acute myocarditis. Denton testified that the
       microscope slides and autopsy reports did not show evidence of bacteria and that Jill’s
       coronary arteries were completely open, which was consistent with myocarditis. The clinical
       records showing gastritis was a preceding viral illness consistent with myocarditis. Denton saw
       no evidence of toxic shock syndrome because Jill did not have a rash, skin blotchiness, high
       fever, or source of MRSA.
¶ 63       Denton disagreed with Woertz’s conclusion that Jill died of myocarditis due to bacterial
       sepsis. He disagreed because the autopsy reports showed no evidence of an infection, which
       must be present with a documented bacterial infection. He testified that results from
       postmortem microbiology, taking blood 24 hours after death, should be interpreted with
       caution. He opined that MRSA entered Jill’s body when she was coding and being resuscitated,
       as there were various interventions that could have broken her skin and created areas for
       bacteria to enter her body. Based on the autopsy reports, it was Denton’s opinion that Jill did
       not have a tampon in her body at the time of death. If a tampon had been present during the
       autopsy, it would have been normal practice to document that finding in the report.
¶ 64       Dr. Richard Gore, a diagnostic radiologist, testified that the CT scan did not show the
       presence of a tampon and there was no evidence that Jill had an infection. Vahid Yaghmai, a
       diagnostic radiologist, testified that Jill’s CT scan did not show a tampon and that the image
       identified by plaintiff’s experts as a tampon was Jill’s urethra.


                                                    - 12 -
¶ 65       With respect to Anderson, Laurie Carrol, a registered nurse with 40 years of experience,
       testified that the nurses involved in Jill’s care met the standard of care. She testified that there
       are certain situations when an emergency medicine nurse will assess a patient’s vital signs and
       be aware of them but will not document them in the patient’s chart. It would have been custom
       and practice for Anderson to have been aware of Jill’s vital signs throughout her admission in
       the emergency room even when she did not document them. She testified that nurses and
       physicians communicate with each other frequently, especially in the emergency room, and
       that patient care takes precedence over making sure everything is documented in the medical
       record. Carroll testified that, at 1:59 a.m. on March 18, 2012, Anderson documented Jill’s vital
       signs, which were within normal ranges. At 4:28 a.m., Anderson documented a transfer form,
       noting that Jill’s condition was stable, which would indicate that Anderson performed an
       evaluation at that time. The standard of care did not require Anderson to place Jill on a cardiac
       monitor or perform an EKG.

¶ 66                                        I. Dr. Arthur Reingold
¶ 67       Dr. Arthur Reingold, a physician and professor of epidemiology at the University of
       California, Berkley, testified as an expert about toxic shock syndrome. Following medical
       school and residency, he worked for one year as an emergency medicine physician, after which
       he worked at the Centers for Disease Control (CDC) as a medical epidemiologist. In the 1970s
       and 1980s, there was a dramatic increase in toxic shock syndrome. In 1980, Reingold joined
       the CDC’s toxic shock syndrome task force to study the disease. For five years, Reingold
       reviewed between 5000 and 10,000 patient records to determine whether the patient fit the
       CDC clinical criteria for toxic shock syndrome. Reingold was an author of over two dozen
       articles on toxic shock syndrome and had worked with the CDC on a contractual basis since
       1988. Reingold explained that toxic shock syndrome is caused by an infection with
       staphylococcus aureus, a bacteria that produces a toxin and can get into the vagina through the
       insertion of a tampon. Reingold had not worked in a clinical setting treating patients since
       1980.
¶ 68       Reingold testified that menstrual toxic shock syndrome in a woman in her forties was
       extremely rare because individuals develop antibodies and immunity. The incidence of women
       having toxic shock syndrome in 2012 was one in one million. Based on his review of Jill’s
       medical records, his work at the CDC, and his background and experience with utilization of
       the CDC’s toxic shock syndrome criteria over 38 years, it was Reingold’s opinion that Jill did
       not have toxic shock syndrome and did not meet the CDC case criteria for toxic shock
       syndrome. The requirements for toxic shock syndrome included a documented fever of 102
       degrees or greater, a rash, desquamation, which is a shedding of skin layers, low blood
       pressure, and multisystem organ failure. Jill did not have a documented fever of 102 degrees
       Fahrenheit or greater, rash, or desquamation, and she only had two isolated systolic blood
       pressure readings below the acceptable levels. He did not see that anything on Jill’s autopsies
       that supported “multi-system involvement” showing she had toxic shock syndrome.
¶ 69       He testified that, in the early course of toxic shock syndrome, autopsy findings showed that
       people who died of toxic shock syndrome had normal hearts. On cross-examination, he
       acknowledged that the last time he examined a heart on a postmortem exam was in medical
       school. Asked whether he knew about any recent data regarding how a heart would appear on
       a postmortem exam with someone who died of toxic shock syndrome, he testified that he was

                                                    - 13 -
       unaware of any recent findings but believed that the findings from the early years would still
       apply.

¶ 70                                      J. Demonstrative Exhibit
¶ 71        Before Dr. Schaer testified, Mercy sought to use a demonstrative exhibit explaining that
       viruses can be airborne. Plaintiff objected, arguing that there was no evidence or testimony that
       Jill caught a virus from another person through an inhalation process. Defense counsel argued
       that the exhibit showed that Jill had a contagious virus, not that it was airborne. The court
       denied plaintiff’s motion to prohibit the exhibit, noting that plaintiff’s arguments were
       appropriate for cross-examination. Thereafter, during Schaer’s testimony without objection
       from plaintiff, defense counsel introduced the exhibit and Schaer testified about the exhibit:
               “we have a patient who has a viral infection and many viruses spread from person to
               person via aerosol droplets. *** I believe that this unfortunate woman caught this viral
               infection, which initially presented with some flu-like symptoms *** and then began
               to also present most notably with severe abdominal pain, nausea, vomiting and
               diarrhea. So the virus initially involves some of the lungs *** and then the GI tract. ”

¶ 72                                         K. Blood Culture
¶ 73       When Jill was coding, the medical record showed that one of Jill’s physicians,
       Dharanipragada, ordered “pan cultures,” which included blood, urine, and sputum. The results
       of the order were not in the medical record nor presented at trial. According to plaintiff’s
       expert, Noto, there was nothing in the record to show why there were no results of the blood
       culture or what happened to it. Noto testified that, had the blood culture that Dharanipragada
       ordered been analyzed, there would be an answer as to whether bacteria was in Jill’s body
       before she died.
¶ 74       Defendants’ expert Citronberg testified that, based on his review of the medical records,
       the blood culture order was discontinued and never sent to the laboratory. Citronberg also
       reviewed the deposition of Mercy’s lab technician, Ruth Cryer. Cryer testified at her deposition
       that, if the laboratory did not receive a blood culture order, it would not do an analysis or
       generate a report. If an order is discontinued, that could mean the blood never made it to the
       lab, and it was possible the blood was never drawn.

¶ 75                                        L. Jury Instructions
¶ 76       The court denied plaintiff’s request to give IPI Civil No. 105.07.01, which is the instruction
       on informed consent, and IPI Civil No. 5.01, which relates to when a party fails to introduce
       evidence or a witness. The trial court also refused to give a nonpattern jury instruction on the
       loss of chance doctrine.

¶ 77                                 M. Verdict and Posttrial Motions
¶ 78      The jury returned a verdict against plaintiff and in favor of all defendants. The trial court
       denied plaintiff’s posttrial motion. This appeal followed.




                                                   - 14 -
¶ 79                                           II. ANALYSIS
¶ 80        On appeal, plaintiff contends that the trial court denied her a right to a fair trial and abused
       its discretion when it refused to give three jury instructions she requested: (1) IPI Civil No.
       105.07.01, the instruction on informed consent, (2) IPI Civil No. 5.01, the instruction relating
       to missing evidence or witnesses, and (3) a nonpattern jury instruction on the loss of chance
       doctrine. Plaintiff further argues the trial court denied her a fair trial and abused its discretion
       when it permitted defendants’ expert, Dr. Arthur Reingold, to testify and when it allowed
       Mercy to use a demonstrative exhibit showing an individual contracting an airborne disease
       from another individual. Lastly, plaintiff claims that the jury’s verdict was against the manifest
       weight of the evidence because she had a right to have the jury instructed on the issues
       presented and the law to be applied.
¶ 81        Initially, we note that defendants assert in their response briefs that plaintiff violated
       Illinois Supreme Court Rule 341(b)(1) (eff. May 25, 2018) because her brief exceeds the page
       limit and the certificate of compliance did not state that the brief contained fewer than 15,000
       words. However, after defendants filed their response briefs, plaintiff filed a “motion for leave
       to withdraw brief and for leave to file instanter a correct brief of plaintiff-appellant in excess
       of the page limit.” We granted plaintiff’s motion and allowed her to withdraw her initial brief,
       correct the certificate of compliance, and file a corrected brief in excess of the page limit.

¶ 82                                  A. Illinois Pattern Jury Instructions
¶ 83        Plaintiff contends that the trial court denied her a right to a fair trial and abused its
       discretion when it refused to give IPI Civil No. 105.07.01, the jury instruction on informed
       consent, and IPI Civil No. 5.01, the jury instruction on failing to produce evidence or a witness.
¶ 84        Generally, “[a] party has a right to have the jury instructed on his or her theory of the case
       if the facts in evidence or a reasonable inference from those facts supports the theory.” Tsoukas
       v. Lapid, 315 Ill. App. 3d 372, 377 (2000). A trial court must use an Illinois Pattern Jury
       Instruction when it is applicable unless the court determines that the instruction does not
       accurately state the law. Schultz v. Northeast Illinois Regional Commuter R.R. Corp., 201 Ill.
       2d 260, 273 (2002). The trial court has discretion in determining which instructions to give the
       jury. Luye v. Schopper, 348 Ill. App. 3d 767, 773 (2004). We will not disturb the trial court’s
       decision absent an abuse of discretion. Id. To determine whether the trial court abused its
       discretion, we will examine the jury instructions in their entirety, “to determine whether they
       fairly, fully and comprehensively informed the jury of the relevant law.” La Salle Bank, N.A.
       v. C/HCA Development Corp., 384 Ill. App. 3d 806, 813 (2008). However, when the issue is
       whether the jury instructions accurately stated the law, our review is de novo. Doe v.
       Bridgeforth, 2018 IL App (1st) 170182, ¶ 66.

¶ 85                        1. IPI Civil No. 105.07.01 Informed Consent—Duty
                                  and Definition—Professional Negligence
¶ 86       Plaintiff’s first argument on appeal is that a single-line reference to informed consent in
       the jury instructions did not sufficiently convey the legal principles to be applied to the
       evidence of a negligence claim based on informed consent. Rather, plaintiff contends, IPI Civil
       No. 105.07.01 should have been given to the jury. Defendants maintain that the trial court
       appropriately denied plaintiff’s request for the jury to be given IPI Civil No. 105.07.01.


                                                    - 15 -
¶ 87       IPI Civil No. 105.07.01 states as follows:
                    “In providing medical [services] [care] [treatment] to [patient’s name], a [insert
                appropriate medical professional] must obtain [patient’s name]’s informed consent.
                    When I use the expression ‘informed consent’ I mean a consent obtained from a
                patient by a [insert appropriate medical professional] after the disclosure by the [insert
                appropriate medical professional] of those [risks of] [and] [or] [alternatives to] the
                proposed treatment which a reasonably well-qualified [insert appropriate medical
                professional] would disclose under the same or similar circumstances. A failure to
                obtain informed consent is professional negligence.
                    [The only way in which you may decide what (risks) (and) (or) (alternatives) the
                [insert appropriate medical professional] should have disclosed to [patient’s name] is
                from expert testimony presented in the trial. You must not attempt to determine this
                from any personal knowledge you have.]”
¶ 88       The comments to the jury instruction state, “[t]his instruction differs from instructions
       based upon failure to obtain consent. Such actions are brought under a theory of battery.
       Informed consent is a negligence concept.” IPI Civil No. 105.07.01, Comment. The notes on
       use also state that, “if the evidence shows that some other factor (i.e., the relative benefits or
       lack of benefits of alternative treatments) should have been disclosed, then the instruction may
       be modified accordingly.” IPI Civil No. 105.07.01, Notes on Use.
¶ 89       Plaintiff’s proposed jury instruction No. 11 based on IPI Civil No. 105.07.01 stated as
       follows:
                    “The plaintiff claims that the defendant, Brett Jones, M.D. failed to inform Jill
                Milton-Hampton of the risks associated with pulmonary embolism, gastrointestinal
                bleed, infection and sepsis prior to being discharged the morning of March 17, 2012,
                which a reasonably careful emergency medicine physician would have disclosed under
                the same or similar circumstances;
                    The plaintiff further claims that if the defendant had disclosed those risks, a
                reasonable person in Jill Milton-Hampton’s position would not have left the hospital
                the morning of March 17, 2012; and
                    The plaintiff further claims that Jill-Milton Hampton was injured, and that the
                defendant’s failure to disclose the aforementioned risks was a proximate cause of her
                injury.
                    The defendant denies that he failed to inform the plaintiff of those risks which a
                reasonable careful emergency medicine physician would have disclosed under the same
                or similar circumstances; denies that Jill Milton-Hampton was injured and denies any
                failure to disclose risks was a proximate cause of any harm or injury.”
¶ 90       In objecting to this instruction, the defense argued that it was “highlighting one particular
       physician with respect to a consent issue on a jury instruction that deals more with battery and
       the request of administering medication without consent. It doesn’t apply. It’s not applicable
       in this case.” The trial court, in refusing to give the instruction, stated:
                “I do think there’s sufficient testimony about the—and there was testimony that the
                standard of care would have required the doctor to say certain things.
                    I agree with the defense. I don’t think a separate instruction is appropriate, but I’ll
                *** permit you to add ‘failed to adequately inform her’—you work on the language.

                                                    - 16 -
                    ***
                    So the objection—defendant’s objection to Plaintiff’s Proposed Jury Instruction
                No. 11 as a separate instruction is going to be sustained. The instruction will be refused.
                    However, I will permit the plaintiff to add a line item in the issues instruction to
                talk about informed consent, okay?”
¶ 91        The jury instructions given to the jury stated, in part: “plaintiff claims that [decedent] was
       injured and sustained damage, and that the defendants were negligent in one or more of the
       following respects: *** Dr. Brett Jones failed to inform [decedent] of the risks of leaving the
       hospital.” Plaintiff maintains that it was error to give this one-line instruction on informed
       consent instead of the proposed instruction based on IPI Civil No. 105.07.01. We agree.
¶ 92        “The function of jury instructions is to convey to the jury the correct principles of law
       applicable to the submitted evidence and, as a result, jury instructions must state the law fairly
       and distinctly and must not mislead the jury or prejudice a party.” (Emphasis omitted.) Dillon
       v. Evanston Hospital, 199 Ill. 2d 483, 507 (2002). The parties are entitled to have the jury
       instructed on the issues presented, the principles of law to be applied, and the necessary facts
       to be proven to support the jury’s verdict. Id. at 505.
¶ 93        A plaintiff must prove four elements to prevail in a medical malpractice action under a
       theory of informed consent:
                “(1) the physician had a duty to disclose material risks; (2) he failed to disclose or
                inadequately disclosed those risks; (3) as a direct and proximate result of the failure to
                disclose, the patient consented to treatment she otherwise would not have consented to;
                and (4) plaintiff was injured by the proposed treatment.” (Internal quotation marks
                omitted.) Crim v. Dietrich, 2016 IL App (4th) 150843, ¶ 35.
¶ 94        Here, plaintiff submitted evidence on each of these four elements at trial. Plaintiff’s expert,
       Dr. D’Ambrosio, testified that Jones had a duty to inform Jill of what could go wrong by
       leaving the hospital and that she could die. Defendant’s expert, Dr. Ward, testified that, if Jones
       had suspected Jill had sepsis or a life-threatening condition, he should have explained his
       concerns and offered further testing. Defendant’s expert, Dr. Courtney, testified that, if Jones
       had suspected that Jill had a pulmonary embolism, GI bleed, or a life-threatening condition,
       the standard of care would have required him to tell Jill about these concerns before she left
       the hospital. Jones acknowledged that he was concerned that Jill could have had certain life-
       threatening conditions, as he testified that sepsis was a condition that could be life-threatening
       and it was one of the “main possibilities” he was concerned about. He also testified that Jill’s
       persistent tachycardia “throws up red flags for any emergency physician,” as it could be a sign
       of a pulmonary embolism, a blood clot in the lungs, or gastrointestinal bleeding, which are all
       life-threatening conditions. The trial court seemingly agreed about the standard of care, stating,
       “I do think there’s sufficient testimony about the—and there was testimony that the standard
       of care would have required the doctor to say certain things.” Jones also acknowledged that,
       when he discharged Jill, he did not inform her that she could have a blood clot in her lungs,
       gastrointestinal bleeding, or sepsis. As a result, Jill went home and did not receive treatment
       or further testing to determine her condition, and she ultimately died.
¶ 95        Accordingly, the trial court should have allowed plaintiff to submit her informed consent
       instruction based on IPI Civil No. 105.07.01 which would require the jury to assess whether a
       “reasonably well-qualified” doctor would have disclosed to Jill the risks of leaving the hospital


                                                    - 17 -
        under the same or similar circumstances. See IPI Civil No. 105.07.01. We emphasize that
        “[w]here IPI instructions accurately state the law applicable in a case and adequately charge
        the jury, they should be used exclusively.” Doe v. University of Chicago Medical Center, 2014
        IL App (1st) 121593, ¶ 80.
¶ 96         A plaintiff is entitled to have the jury instructed on his theory of the case, and the failure to
        do so may require a new trial. Ellig v. Delnor Community Hospital, 237 Ill. App. 3d 396, 405
        (1992). A faulty jury instruction does not require reversal unless the error results in serious
        prejudice to the party’s right to a fair trial. Ramirez v. FCL Builders, Inc., 2014 IL App (1st)
        123663, ¶ 164. To determine whether a party was prejudiced, we consider whether the
        instructions, taken as a whole, were sufficiently clear so as not to mislead the jury. Ellig, 237
        Ill. App. 3d at 408.
¶ 97         Here, the trial court erred in giving the one-line instruction on informed consent, as it was
        an inaccurate statement of the applicable law. It did not explain the elements of informed
        consent, including Dr. Jones’s duty to disclose material risks. This resulted in prejudice to
        plaintiff because it “denied [her] right to have the jury instructed on [her] theory of the case.”
        Doe, 2014 IL App (1st) 121593, ¶ 88.
¶ 98         Defendants maintain that a separate informed consent instruction was not applicable
        because it “contemplates securing informed consent *** in order to perform a test or procedure
        on a patient,” which is different from wanting a patient to stay in the hospital “for further
        assessment and observation.” However, defendants do not cite any case law for this
        proposition, and we find none. IPI Civil No. 105.07.01 states that, in providing medical
        services, care, or treatment to the patient, the doctor must obtain informed consent, and the
        notes on use state that, “if the evidence shows that some other factor (i.e., the relative benefits
        or lack of benefits of alternative treatments) should have been disclosed, then the instruction
        may be modified accordingly.” IPI Civil No. 105.07.01, Notes on Use. This instruction applies
        here because plaintiff alleges that, in providing care to Jill, Jones did not disclose that leaving
        the hospital could result in grave injury or death. Plaintiff contends that, as a result, Jill was
        not informed of the material risks of leaving the hospital and therefore could not give informed
        consent prior to being discharged. We therefore disagree with defendants’ contention that IPI
        Civil No. 105.07.01 should not have been given.

¶ 99                              2. IPI Civil No. 5.01—Failure to Produce
                                             Evidence or a Witness
¶ 100       Plaintiff argues that the trial court denied her a right to a fair trial and abused its discretion
        when it refused to give IPI Civil No. 5.01 with respect to the results of Jill’s blood culture that
        was ordered when she was coding. She asserts that she established the necessary elements for
        the court to submit the missing evidence instruction to the jury, including that the results were
        under Mercy’s control, the missing evidence was not equally available to her, Mercy would
        have produced the report if it was favorable to Mercy, and Mercy did not offer direct evidence
        to explain why the blood culture results were missing from the medical record.
¶ 101       A missing evidence instruction under IPI Civil No. 5.01 advises “the jury that, if a party
        fails to offer evidence that is within its power to produce, the jury may infer that this evidence
        would be adverse to that party.” Simmons v. Garces, 198 Ill. 2d 541, 573 (2002). The court
        may give IPI Civil No. 5.01 when (1) the evidence was under the control of the party to be
        charged and could have been produced by reasonable diligence, (2) the evidence was not

                                                     - 18 -
        equally available to both parties, (3) a reasonably prudent person under the same or similar
        circumstances would have produced the evidence if she believed the testimony was favorable
        to her, and (4) there was no reasonable excuse for the failure to produce the evidence. Nassar
        v. County of Cook, 333 Ill. App. 3d 289, 298 (2002). Thus, the instruction is warranted only if
        “ ‘there was no reasonable excuse for failure to produce the evidence.’ ” Simmons, 198 Ill. 2d
        at 573 (quoting Brown v. Moawad, 211 Ill. App. 3d 516, 531 (1991)). It is within the trial
        court’s discretion to give IPI Civil No. 5.01, and its decision will not be disturbed absent an
        abuse of that discretion. Nassar, 333 Ill. App. 3d at 298-99.
¶ 102       Here, when the court denied plaintiff’s request for IPI Civil No. 5.01, it stated that there
        was “evidence to suggest that these tests were ordered” but “no evidence to suggest,—or no
        firm evidence that they were ever completed.” The court explained that “this is not a situation
        where he had the cultures drawn and tested and, somehow, someone lost the results, in which
        case the instruction would be more appropriate.” We cannot find that the trial court abused its
        discretion when it refused plaintiff’s request to give IPI Civil No. 5.01.
¶ 103       There was nothing in the record to show that Mercy possessed the blood culture results and
        failed to produce them. Rather, Mercy presented evidence that the blood culture order was not
        completed and, consequently, the blood culture results did not exist. The record showed that,
        when Jill was suffering multiple codes and the physicians were trying to resuscitate her,
        Dharanipragada ordered a blood culture. However, defendants presented evidence that this
        order was never completed, as Citronberg testified that the medical record showed that the
        blood culture order was discontinued, meaning it was never sent to the laboratory. When the
        blood culture was ordered, a “whole host” of other orders were also entered, and many of those
        orders were discontinued. This was not unusual because “all the attention diverts to managing
        the code and to keeping the patient alive” and “the secondary lab tests *** take a back seat to
        the more urgent ones.” In fact, during argument on the instruction, plaintiff’s counsel
        acknowledged that the order was never completed, as she stated, “[a]ll we know is that these
        were ordered and never done.” Accordingly, the record shows that Mercy had a reasonable
        excuse for failing to produce the blood culture results, as the blood culture order was never
        completed and, consequently, the results did not exist.
¶ 104       Further, the record shows that Dharanipragada, who ordered the blood culture, was
        deposed. Plaintiff does not argue on appeal, and there is nothing in the record to show, that she
        was not equally available to plaintiff to call as a witness at trial. In addition, Mercy’s lab
        employees, Ruth Cryer and Dean Christ, were also deposed before trial. There is nothing in
        the record to show that the deposition transcripts were not equally available to plaintiff.
¶ 105       Plaintiff was also not unfairly prejudiced because the court expressly stated that it would
        allow the parties to argue the evidence and whatever reasonable inferences one can conclude
        from the evidence. See Simmons, 198 Ill. 2d at 574 (concluding that court did not abuse its
        discretion when it refused Illinois Pattern Jury Instructions, Civil, No. 5.01 (3d ed. 1995)
        (hereinafter IPI Civil 3d) and noting that the plaintiffs “were not unfairly prejudiced,
        particularly in light of the fact that the court, while refusing the instruction, nevertheless
        allowed plaintiffs to argue whatever inferences they felt the jury should draw from defendant’s
        failure to produce the record”). Accordingly, we cannot find that the trial court abused its
        discretion when it refused plaintiff’s request to give the jury the instruction on missing
        evidence.


                                                   - 19 -
¶ 106                      B. Nonpattern Jury Instruction on Loss of Chance Doctrine
¶ 107       Plaintiff argues that the trial court denied her a right to a fair trial and abused its discretion
        when it refused to give her nonpattern jury instruction on the loss of chance doctrine. She
        argues she presented some evidence on every essential element of the doctrine.
¶ 108       We conclude that plaintiff was denied a fair trial when the trial court refused her instruction
        on the loss of chance. As previously discussed, “[a] party has a right to have the jury instructed
        on his or her theory of the case if the facts in evidence or a reasonable inference from those
        facts supports the theory.” Tsoukas, 315 Ill. App. 3d at 377. Plaintiff presented sufficient
        evidence to support her loss of chance theory of recovery. Under the loss of chance theory, a
        plaintiff may establish proximate cause “when the evidence presented shows to a reasonable
        certainty that defendant’s negligent delay in diagnosis or treatment lessened the effectiveness
        of the treatment.” Sinclair v. Berlin, 325 Ill. App. 3d 458, 465-65 (2001). A plaintiff establishes
        a prima facie case when she presents “some” evidence on every essential element. Hemminger
        v. LeMay, 2014 IL App (3d) 120392, ¶ 17.
¶ 109       Here, plaintiff submitted sufficient evidence to support her theory that defendants Heinrich,
        Jones, Connolly, and Arwindekar’s negligent delay in diagnosis or treatment lessened the
        effectiveness of Jill’s treatment. Plaintiff’s experts testified that Jill’s history, symptoms, and
        certain test and laboratory findings in the emergency room were consistent with toxic shock
        syndrome and sepsis, which ultimately caused her death. However, defendants Heinrich, Jones,
        and Arwindekar diagnosed Jill with viral gastroenteritis, not sepsis, during her first two
        admissions in the emergency room.
¶ 110       D’Ambrosio testified that Heinrich and Jones should have suspected that Jill had an
        infection when Jill’s symptoms did not improve after she received two liters of fluids. He
        testified that Jones and Heinrich should have ordered additional testing to look for sepsis. Jones
        acknowledged that he suspected sepsis could be one of the “main possibilities” but that he did
        not order additional testing for sepsis, inform Jill, or document this suspicion in the record.
        D’Ambrosio testified that Arwindekar should have taken note that the CT results showed fluid
        in her lungs, as that could indicate an infection, and that he should have ordered a sepsis
        workup. Further, plaintiff’s experts testified that a tampon caused Jill’s infection, which was
        identified as the “heterogeneous density” in the CT report. Arwindekar had the CT finding
        during the time he cared for Jill, and he did not take any measures to determine whether a
        tampon was present. D’Ambrosio testified that the standard of care required Arwindekar to
        admit Jill to a higher level of intensive care unit rather than the observation unit. D’Ambrosio
        testified that Connolly, as the physician in triage, should have ordered additional testing and
        should have sent Jill quickly back to the main emergency room. Jill waited in the waiting room
        for four hours before she was sent back to the main emergency department.
¶ 111       Plaintiff’s experts testified that a patient has a better outcome if sepsis is treated early with
        antibiotics. Dr. Noto, who testified that his opinions were made with a reasonable degree of
        medical certainty, specifically testified that each hour of delay from the time a patient presents
        with sepsis to the time she receives antibiotics increases the risk of death by about 7%. He
        testified that Jill’s risk of dying increased when the physicians did not diagnose her with sepsis
        or administer an early treatment of antibiotics. Drs. Hudson and Jacob, who also testified that
        their opinions were made with a reasonable degree of medical certainty, both specifically
        testified that, if Jill had received the proper course of treatment, it was more probably true than
        not that she would have survived. Accordingly, plaintiff submitted sufficient evidence to

                                                     - 20 -
        support her loss of chance theory as it relates to her case against Heinrich, Jones, Connolly,
        Arwindekar, and EMP. However, plaintiff does not argue on appeal, and the record does not
        support, that she offered sufficient evidence to support her loss of chance theory against
        Anderson.
¶ 112       Plaintiff requested the court to submit a nonpattern jury instruction on the loss of chance,
        which stated as follows:
                     “If you decide or if you find that plaintiff has proven that a negligent delay in the
                 diagnosis and treatment of sepsis in Jill Milton-Hampton lessened the effectiveness of
                 the medical services which she received, you may consider such delay one of the
                 proximate causes of her claimed injuries or death.”
        We find that this instruction met the criteria for a nonpattern instruction, as it was simple, brief,
        impartial, and free from argument. See Ill. S. Ct. R. 239(a) (eff. Apr. 8, 2013). Thus, the trial
        court should have permitted plaintiff to submit her nonpattern jury instruction on the loss of
        chance, which would have required the jury to consider whether a negligent delay in the
        diagnosis and treatment of sepsis in Jill lessened the effectiveness of the medical services that
        she received and was one of the proximate causes of her death. However, the court denied her
        request and only gave the long-form proximate causation instruction based on IPI Civil No.
        15.01, which stated as follows:
                     “When I use the expression ‘proximate cause,’ I mean a cause that, in the natural
                 or ordinary course of events, produced the plaintiffs [sic] injury. It need not be the only
                 cause, nor the last or nearest cause. It is sufficient if it combines with another cause
                 resulting in the injury.”
        We find that plaintiff was denied a fair trial when the court refused her instruction on loss of
        chance and only gave IPI Civil No. 15.01.
¶ 113       In reaching our conclusion, we recognize this court’s previous opinion in Cetera v.
        DiFilippo, 404 Ill. App. 3d 20 (2010). There, the trial court, as here, instructed the jury on
        proximate causation using IPI Civil 3d No. 15.01 and refused the plaintiff’s nonpattern jury
        instruction based on the loss of chance. Cetera, 404 Ill. App. 3d at 45. This court found that
        the trial court did not err, stating that this court has consistently affirmed a trial court’s refusal
        to give a nonpattern jury instruction on the loss of chance because the proximate cause
        instruction provided in IPI Civil 3d No. 15.01 “properly states the law in lost chance medical
        malpractice cases.” Cetera, 404 Ill. App. 3d at 45 (citing Sinclair v. Berlin, 325 Ill. App. 3d
        458 (2001); Lambie v. Schneider, 305 Ill. App. 3d 421 (1999); Henry v. McKechnie, 298 Ill.
        App. 3d 268 (1998)). In finding no error, this court concluded that it found no reason to depart
        from our previous determinations. Id. We disagree.
¶ 114       Our supreme court has stated that, “[t]o the extent a plaintiff’s chance of recovery or
        survival is lessened by the malpractice, he or she should be able to present evidence to a jury
        that the defendant’s malpractice, to a reasonable degree of medical certainty, proximately
        caused the increased risk of harm or lost chance of recovery.” Holton v. Memorial Hospital,
        176 Ill. 2d 95, 119 (1997). Thus, under Holton, a plaintiff may submit evidence and recover
        on a loss of chance theory. However, the Illinois Pattern Jury Instructions do not provide an
        instruction on the loss of chance doctrine. If we continue to follow Cetera and the cases that
        have found no error where a trial court gives IPI Civil No. 15.01 and refuses to give a
        nonpattern instruction on the loss of chance, a plaintiff may never be able to submit an
        instruction explaining a loss of chance theory to the jury. As laypersons, juries “are not trained

                                                     - 21 -
        to separate issues and to disregard irrelevant matters. That is the purpose of jury instructions.”
        Dillon, 199 Ill. 2d at 507. Thus, when a trial court refuses a loss of chance instruction, the jury
        is forced to understand a plaintiff’s loss of chance theory argued at trial without an instruction
        to guide them on the law and how it should be applied to the general proximate causation
        concept described in IPI Civil No. 15.01. See Dillon, 199 Ill. 2d at 507 (“[t]he function of jury
        instructions is to convey to the jury the correct principles of law applicable to the submitted
        evidence”). Further, while a plaintiff may argue a loss of chance theory during argument, as
        here, the jury is instructed that arguments are not evidence, and therefore, the jury may not
        consider the theory when it considers the general proximate cause instruction in IPI Civil No.
        15.01. However, if the trial court properly instructs the jury about the loss of chance theory,
        the theory will be properly before the jury, and the jury will likely give it more consideration.
¶ 115        We recognize that this court has previously held that the loss of chance theory is
        encompassed in the long-form proximate cause instruction in IPI Civil No. 15.01, which was
        given here. However, “jury instructions must state the law fairly and distinctly and must not
        mislead the jury or prejudice a party.” (Emphasis in original.) Dillon, 199 Ill. 2d at 507. The
        proximate cause instruction in IPI Civil No. 15.01 provides that the cause “need not be the
        only cause, nor the last or nearest cause” but does not distinctly inform the jury about loss of
        chance, i.e., that the jury may consider, as a proximate cause of a patient’s injury, that a
        defendant’s negligence lessened the effectiveness of the treatment or increased the risk of an
        unfavorable outcome to a plaintiff. See Hemminger, 2014 IL App (3d) 120392, ¶ 16 (loss of
        chance in medical malpractice is where the malpractice lessened the effectiveness of treatment
        or increased the risk of an unfavorable outcome).
¶ 116        Accordingly, because plaintiff submitted sufficient evidence to support her loss of chance
        theory and because she was entitled to have the jury instructed on her theory of the case, she
        was denied a fair trial when the court refused her instruction on loss of chance. Thus, we
        reverse and remand the case for a new trial against Jones, Heinrich, Connolly, Arwindekar,
        and EMP.
¶ 117        We note that plaintiff asserts in her reply brief that EMP “waived any arguments on this
        issue” because it did not object to plaintiff’s proposed loss of chance instruction at the jury
        instructions conference. Generally, “[i]ssues not raised at trial are waived and cannot be argued
        for the first time on appeal.” Amalgamated Bank of Chicago v. Kalmus & Associates, Inc., 318
        Ill. App. 3d 648, 658 (2000). However, this rule does not apply to defendants because an
        “[appellee] may raise for the first time on appeal any legal issue to defend her judgment for
        which there was a factual basis in the trial court.” Tuftee v. County of Kane, 76 Ill. App. 3d
        128, 134 (1979).

¶ 118                                      C. Dr. Reingold’s Testimony
¶ 119        Plaintiff asserts that the trial court erred when it allowed Reingold to testify as an expert
        because he was unqualified to testify about his opinion on the medical diagnosis, clinical
        condition, treatment of Jill, or conditions of Jill’s heart on the postmortem exam. She asserts
        that, when the court allowed Reingold to testify and denied her motion in limine on this issue,
        it prejudiced her and resulted in an unfair trial.
¶ 120        Defendants assert that plaintiff forfeited her argument that she was denied a fair trial when
        the court denied her motion in limine and allowed Reingold to testify because she did preserve
        the issue by objecting at trial. “A ruling on a motion in limine is a determination addressing an

                                                    - 22 -
        admissibility of evidence issue likely to arise at trial and is subject to reconsideration.”
        Sullivan-Coughlin v. Palos Country Club, Inc., 349 Ill. App. 3d 553, 561 (2004). “Whether
        granted or denied, a motion in limine itself does not preserve the issue for appellate review.”
        Id. Rather, to preserve the issue for review, a party must object to the evidence at trial (Schuler
        v. Mid-Central Cardiology, 313 Ill. App. 3d 326, 333 (2000)) or make an offer of proof
        (Sullivan-Coughlin, 349 Ill. App. 3d at 561).
¶ 121        Here, plaintiff did not object to Reingold’s testimony at trial when defendants called him
        as a witness. Plaintiff does not argue on appeal that she properly preserved her argument by
        objecting to Reingold’s testimony at trial. We therefore find that plaintiff forfeited her
        argument that the court denied her a fair trial when it allowed Reingold to testify.
¶ 122        Nevertheless, even if we would find that plaintiff did not forfeit her argument, we would
        find that the trial court did not abuse its discretion. An individual is permitted “to testify as an
        expert if his experience and qualifications afford him knowledge that is not common to
        laypersons and where such testimony will aid the trier of fact in reaching its conclusions.”
        Unitrin Preferred Insurance Co. v. Dobra, 2013 IL App (1st) 121364, ¶ 20. “ ‘There is no
        predetermined formula for how an expert acquires specialized knowledge or experience and
        the expert can gain such through practical experience, scientific study, education, training or
        research.’ ” Thompson v. Gordon, 221 Ill. 2d 414, 428-29 (2006) (quoting People v. Miller,
        173 Ill. 2d 167, 186 (1996)). “An expert need only have knowledge and experience beyond
        that of an average citizen.” Id. at 429. A trial court’s ruling on a motion in limine and its
        decision to admit expert testimony are both reviewed under the abuse of discretion standard.
        Davis v. Kraff, 405 Ill. App. 3d 20, 28 (2010). The abuse of discretion standard is the most
        deferential standard of review and occurs when no reasonable person would agree with its
        decision. Id.
¶ 123        Here, Reingold testified as an expert on toxic shock syndrome and opined whether Jill met
        the criteria for the disease. With respect to Reingold’s expertise and qualifications, Reingold
        testified that, following his medical training, he joined the CDC’s task force on toxic shock
        syndrome in 1980, which was created as a response to the increase in toxic shock syndrome in
        the 1970s and 1980s. In this role, he studied the disease and reviewed between 5000 and 10,000
        medical records to determine whether the patients fit the CDC’s definition for toxic shock
        syndrome. He authored about two dozen articles on toxic shock syndrome and had studied
        infectious diseases for 38 years. Accordingly, we find there was sufficient evidence to support
        that Reingold had sufficient experience and knowledge to testify about toxic shock syndrome
        and that his testimony helped aid the jury in understanding the disease and symptoms.
¶ 124        Further, plaintiff’s counsel cross-examined Reingold on the weaknesses in his experience,
        qualifications, sincerity, and soundness of opinion. See Karn v. Aspen Commercial Painting,
        Inc., 2019 IL App (1st) 173194, ¶ 16 (“On cross-examination, counsel may probe an expert
        witness’s qualifications, experience and sincerity, the weaknesses in the basis of his opinions,
        the sufficiency of his assumptions, and the general soundness of his opinion.”). Thus, the jury
        heard about any weaknesses or insufficiencies in his qualifications and had the opportunity to
        assign weight to his testimony. See id. ¶ 21 (“The weight to be assigned to an expert opinion
        is for the jury to determine in light of the expert’s credentials and the factual basis of his or her
        opinion.”). Accordingly, we cannot find that the trial court abused its discretion when it
        permitted Reingold to testify.


                                                     - 23 -
¶ 125                                D. Defendants’ Demonstrative Exhibit
¶ 126        Plaintiff argues that the trial court erred when it allowed Mercy to use a demonstrative
        exhibit to the jury during the testimony of one of its experts, Dr. Schaer. She asserts that the
        exhibit showed an individual contracting an airborne disease from another individual and that
        there was no testimony or evidence presented that Jill contracted her illness from an airborne
        contaminant.
¶ 127        Defendants assert that plaintiff forfeited her argument because she failed to timely object
        to the exhibit at trial. As previously discussed, the trial court’s “denial of a motion in limine
        does not preserve an objection to disputed evidence later introduced at trial.” Grauer v. Clare
        Oaks, 2019 IL App (1st) 180835, ¶ 95. To preserve an argument for review, the party asserting
        the objection must object contemporaneously when the evidence is offered at trial. Id.
        Although the party need not repeat an objection each time similar evidence is offered at trial,
        the party must object to the evidence the first time it is introduced. Id.
¶ 128        Here, the record shows that, during a conference on April 29, 2018, the parties discussed
        plaintiff’s objections with certain demonstrative exhibits, including the exhibit at issue.
        However, during Schaer’s testimony on May 1, 2018, plaintiff did not object when Mercy’s
        counsel introduced the exhibit. Therefore, because plaintiff did not object contemporaneously
        when defendants offered the exhibit at trial, she failed to properly preserve her objection.
¶ 129        Nevertheless, even if we would find that plaintiff did not forfeit her objection, we would
        find that the trial court did not abuse its discretion when it allowed Schaer to testify about the
        demonstrative exhibit. Demonstrative evidence serves as a visual aid to the jury in
        comprehending the verbal testimony of a witness. Cisarik v. Palos Community Hospital, 144
        Ill. 2d 339, 341 (1991). Demonstrative evidence is looked upon favorably by the courts because
        it allows the fact finder “to have the best possible understanding of the matters before it.”
        Sharbono v. Hilborn, 2014 IL App (3d) 120597, ¶ 30. “The primary considerations in
        determining whether demonstrative evidence is admissible or may be used at trial are relevancy
        and fairness.” Yanello v. Park Family Dental, 2017 IL App (3d) 140926, ¶ 31.
¶ 130        With respect to relevancy, the evidence “ ‘must actually be used to illustrate or explain the
        verbal testimony of a witness as to a matter that is relevant.’ ” Id. (quoting Sharbono, 2014 IL
        App (3d) 120597, ¶ 31). With respect to fairness, demonstrative evidence may still be excluded
        if “ ‘its probative value is substantially outweighed by the danger of unfair prejudice, confusion
        of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or
        needless presentation of cumulative evidence.’ ” Id. (quoting Ill. R. Evid. 403 (eff. Jan. 1,
        2011)). The admission of an exhibit as demonstrative evidence is within the sound discretion
        of the trial court. Kayman v. Rasheed, 2015 IL App (1st) 132631, ¶ 66. A trial court abuses its
        discretion when the ruling is arbitrary, fanciful, or unreasonable or when no reasonable person
        would take the same view. Id.
¶ 131        Schaer testified that it was his opinion that Jill had a severe viral infection. He testified the
        virus caused nausea, vomiting, and diarrhea and ultimately injured her heart and caused
        fulminant myocarditis. During his testimony, Mercy’s counsel used the demonstrative exhibit,
        which showed a diagram of how a virus can be transmitted from one individual to another
        individual through the air, causing the individual to experience flu-like symptoms, after which
        the virus attacks the GI system and then the heart. Schaer explained the exhibit:
                  “we have a patient who has a viral infection and many viruses spread from person to
                  person via aerosol droplets. *** I believe that this unfortunate woman caught this viral

                                                     - 24 -
               infection, which initially presented with some flu-like symptoms *** and then began
               to also present most notably with severe abdominal pain, nausea, vomiting and
               diarrhea. So the virus initially involves some of the lungs *** and then the GI tract. ***
               Then the process that led to her heart’s injury and ultimately to her death.”
        Thus, Schaer used the exhibit to explain his opinion that Jill caught a viral infection that
        attacked her GI tract and then damaged her heart, which caused death due to viral myocarditis.
        Accordingly, we cannot find that trial court’s decision to allow Schaer to testify about the
        demonstrative exhibit was so arbitrary or unreasonable such that no reasonable person would
        agree with its decision. Thus, the trial court did not abuse its discretion.

¶ 132                                         E. Jury’s Verdict
¶ 133       Plaintiff lastly argues that the jury’s verdict was against the manifest weight of the
        evidence. She argues that she had a right to have the jury instructed on the issues presented
        and principles of law to be applied and that the court denied her this right.
¶ 134       Having found reversible error with respect to the informed consent and loss of chance jury
        instruction issues, which relate to Jones, Heinrich, Connolly, Arwindekar, and EMP, we are
        remanding the case for a new trial against these defendants. Therefore, we need not address
        plaintiff’s argument that the jury verdict against these defendants was against the manifest
        weight of the evidence.
¶ 135       Further, plaintiff only argues that the jury’s verdict was against the manifest weight of the
        evidence because the court denied her the right to have jury instructions submitted on the issues
        presented and the law to be applied. Given our disposition that the jury instruction issues
        plaintiff raised do not relate to Anderson or Mercy, we cannot find that the jury’s verdict
        finding against plaintiff and in favor of Anderson and Mercy was against the manifest weight
        of the evidence. Thus, we affirm the verdict in favor of Anderson and Mercy.

¶ 136                                       III. CONCLUSION
¶ 137       The trial court erred when it refused to give plaintiff’s proposed instruction on informed
        consent based on IPI Civil No. 105.07.01 and when it refused to give plaintiff’s nonpattern
        instruction on the loss of chance doctrine. We reverse the jury’s verdict finding against plaintiff
        and in favor of defendants Brett Jones, Scott Heinrich, Amit Arwindekar, Helene Connolly,
        and Emergency Medicine Physicians of Chicago, and remand for a new trial with respect to
        these defendants. We affirm the jury’s verdict finding in favor of defendant Tara Anderson and
        Mercy Hospital and Medical Center and against plaintiff.

¶ 138      Affirmed in part and reversed and remanded in part.




                                                    - 25 -